Citation Nr: 0901242	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from July 1996 to January 
1999.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
right shoulder disability has been productive of complaints 
of pain; objectively, the evidence reveals moderately severe 
functional impairment with no weakness of the rotator cuff 
muscles, no recurrent dislocation, no ankylosis, and range of 
motion that is not limited to the shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the veteran's right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA letters, sent in January 2004 from 
the agency of original jurisdiction (AOJ), and in July 2005 
from the Anchorage VA RO, to which the claims file was 
transferred, informed the appellant of what evidence was 
required to substantiate the claim, and of her and VA's 
respective duties for obtaining evidence.  She was requested 
to submit any relevant evidence in her possession to VA.  In 
addition, a "Report of Contact" (VA Form 119) indicates 
that the veteran spoke to the Anchorage VA RO regarding the 
July 2005 letter, which informed the veteran of what the 
evidence must show for an increase in evaluation.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46. 

The above notice letters did not set forth the relevant 
diagnostic code (DC) for the disability at issue.  However, 
this is found to be harmless error.  Indeed, the October 2005 
Statement of the Case (SOC) included such information, and 
included a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran.  The VCAA notice letters were also 
deficient because they did not make specific reference to the 
necessity for evidence on the effect that worsening of the 
disability has on the veteran's employment and daily life.  
However, statements on appeal indicate that the veteran had 
actual knowledge of the criteria.  The report of a 2004 VA 
examination reflects the veteran's averments with regard to 
whether she was able to maintain employment, education, and 
care for her family and household despite her disability.  
The report of a 2005 VA examination reflects the veteran's 
averments with regard to how the disability has affected her 
daily living including the care of her child, driving, and 
household chores.  Consequently, a remand is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The letters also failed to discuss the law pertaining to the 
assignment of an effective date, in the event of award of the 
benefit sought.  However, because the instant decision denies 
the veteran's claim for an increased rating, no effective 
date will be assigned.  As such, the absence of notice as to 
effective dates does not prejudice the veteran here.  See 
Dingess, Id.

In addition, the Board notes that the veteran has submitted 
argument in support of her appeal and is represented by a 
service organization.  Based on the foregoing, the Board 
finds that the veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected. Sanders, supra.  See also Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the veteran has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs) and reports of 
post-service treatment and examinations.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed her statements 
and the medical evidence, and concludes that there has been 
no identification of further available evidence not already 
of record. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Analysis

In a statement received in December 2003, the veteran asserts 
that an increased evaluation is warranted for her service-
connected bursitis.  As the veteran's claim was received by 
VA in December 2003, the rating period for consideration on 
appeal is from December 2002, one year prior to the date of 
receipt of the increased rating claim. 38 C.F.R. § 
3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The rating criteria for the shoulder are found at 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2008).  Diagnostic 
Codes 5200-5203 distinguish between the major (dominant) 
extremity and the minor (non-dominant) extremity.  See 38 
C.F.R. § 4.69 (2008).  The medical evidence shows that the 
veteran is right handed.  Therefore, the criteria referencing 
the major extremity are for consideration here.

The veteran's right shoulder disability is currently rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
This rating contemplates impairment of the clavicle or 
scapula with dislocation; nonunion with or without loose 
movement; or malunion.  In the alternative, the disability 
may be rated on impairment of function of a contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).   

After considering the evidence, the Board finds that the 
veteran is not entitled to a rating higher than 10 percent 
for her right shoulder disability under Diagnostic Code 5203.  
A 20 percent rating is warranted if there is evidence of 
dislocation of the shoulder or nonunion with loose movement.  
The evidence of record indicates that the veteran dislocated 
her shoulder in September 2000, after active service, while 
exercising.  The Board notes that the right shoulder was 
noted as globally unstable on private clinical evaluation in 
May 2004.  A June 2004 MRI indicated a suspect small tear or 
partial detachment of the posterior labrum.  In addition, it 
was noted that os acromiale was present which may also 
contribute to impingement.  It is also noteworthy that the 
2004 and 2005 VA examinations indicated that the veteran had 
significant ligmentous laxity.  However, the February 2004 VA 
examiner opined that there is no medical evidence to indicate 
that the service-connected bursitis would predispose the 
veteran to dislocation of her shoulder.  The veteran has 
denied any dislocations prior to the September 2000 
dislocation, and there is no medical evidence of any 
dislocation other than that in September 2000.  In addition, 
there is no medical evidence of record of nonunion with loose 
movement, which would warrant an evaluation of 20 percent.  
An evaluation of higher than 10 percent is clearly not 
warranted under Diagnostic Code 5203.  

The Board has also considered other potentially applicable 
Diagnostic Codes.

A rating under Diagnostic Code 5202 is clearly not indicated.  
Fibrous union, nonunion, or loss of the humeral head have not 
been reported in VA examinations, treatment records, or 
radiological reports.  Moreover, there is no evidence of 
record of marked or moderate deformity due to malunion.  The 
evidence of record indicates that the veteran has dislocated 
her shoulder on only one occasion therefore, there cannot be 
a rating for recurrent dislocation of the scapulaohumeral 
joint.  

A rating under Diagnostic Code 5200 is clearly not applicable 
in the present case because there is no medical evidence that 
the veteran has ankylosis of the right shoulder joint, even 
with consideration of additional functional impairment due to 
pain and repetitive use.  

A rating under Diagnostic Code 5201 is not indicated.  There 
is no credible evidence that pain on use would restrict right 
arm motion to the shoulder level as required for a 20 percent 
rating under Diagnostic Code 5201.  The report of the 
February 2004 VA examination reflects abduction limited by 
complaints of pain, discomfort, and fear of dislocation to 
160 degrees with no signs of fatigue on repeated range of 
motion.  Forward flexion was limited to 160 degrees limited 
by complaints of pain, without signs of fatigability on 
repeat range of motion. 

The report of the October 2005 VA examination reflects active 
flexion was limited by pain to 115 degrees.  Painful arc 
right shoulder flexion was between 90 and 115 degrees with 
grimacing in the last 10 degrees of flexion.  Abduction was 
limited on the right to 145 degrees with pain with abduction 
between 90 - 145 degrees.   The examiner noted an additional 
loss of 5 degrees for pain with repeated flexions.  The 
examiner noted weakened movement, excess fatigue and a lack 
of endurance of the right shoulder on repeated motions.  
Although the veteran experienced pain in motion, her arm was 
not limited in motion to the shoulder level, even with 
consideration of additional functional impairment due to pain 
and repetitive use, as required to warrant a 20 percent 
evaluation under DC 5201.

The Board notes that private medical records reflect that in 
May 2004, the veteran had right shoulder flexion limited to 
105 degrees and shoulder abduction limited by pain to 55 
degrees, and that these limitations had both changed to 90 
degrees when evaluated two weeks later.  These limitations 
changed again, as noted above, in the October 2005 VA 
examination.  Such temporary limitations are not "increases 
in disability" under 38 U.S.C.A. § 1153 which would warrant 
an increased evaluation, even pursuant to Hart.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002) (an increase in 
disability requires a sustained worsening of an underlying 
disability that resulted from service).

The Board notes that the veteran has averred that her 
condition worsened, in part, due to the 2004 VA examination 
and again while vacuuming in April 2004.  At the time of the 
2004 VA examination, the veteran reported that she was able 
to care for her son and household, work part-time in the 
clerical field, and attend school full time.  However, in the 
2005 VA examination, she indicated she had right shoulder 
pain when dressing, sleeping, vacuuming, grocery shopping, 
exercising, and doing laundry.  She further reported that she 
avoids lifting her 7 year old son, mowing the yard with her 
right arm, and doing laundry with her right arm.  The report 
of the 2005 VA examination reflects that the veteran's tear 
or partial detachment of the posterior labrum was caused by 
the post-service September 2000 dislocation and not during 
the 2004 VA examination.  

As discussed above, the Board has considered additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on 
the medical evidence of record, the Board finds that the 
veteran's disability picture is consistent with the assigned 
10 percent rating.

As noted above, the report of the 2004 VA examination 
indicates the veteran's range of motion of the right shoulder 
was limited by complaints of pain to 160 degrees.  Abduction 
was limited by complaints of discomfort, and fear of 
dislocation.  Range of motion was repeated without signs of 
fatigability.  Internal rotation on the right shoulder was 
limited to 35 degrees by complaints of pain and fear of 
dislocation.  Repeat motion showed no sign of fatigability.  
As noted above, the 2005 VA examination report noted weakened 
movement, excess fatigue, and a lack of endurance of the 
right shoulder with repeated flexions.  The examiner also 
noted that pain has a major functional impact on the 
veteran's right shoulder; however, the medical evidence of 
record does not support a finding that the veteran's pain on 
range of motion or limitation of function warrants a higher 
evaluation.  

Based on the foregoing, the Board finds that the range of 
motion findings detailed previously are appropriately 
reflected in the presently assigned 10 percent evaluation.  
In this regard, the Board acknowledges the veteran's 
complaints of right shoulder pain noted in outpatient 
treatment records dated in 2004.  The Board further 
acknowledges complaints of pain upon VA examination in 2004 
and 2005, and that the VA examiner in 2005 commented that the 
veteran had increased discomfort in the right shoulder with 
talking off a sweater.  The veteran complained of flare-ups 
with certain daily activities, but the examiner reported no 
history of severe flare-ups or of incapacitating episodes.  
The Board does acknowledge such pain, nevertheless, the test 
for a higher rating under DeLuca is not pain in and of 
itself, but the additional functional limitation that such 
pain causes.  Here, the objective evidence does not reveal 
findings of additional limited function such as to warrant a 
higher rating.  

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The veteran has 
asserted an increase in pain, however, the medical evidence 
of record does not support an evaluation of higher than 10 
percent at any time during the rating period on appeal; thus 
staged ratings are not warranted.

In conclusion, while the evidence of record does reveal a 
painful right shoulder, the veteran's overall disability 
picture is not shown to be commensurate to the next-higher, 
20 percent, rating under Diagnostic Code 5203, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for right shoulder 
bursitis, currently evaluated as 10 percent disabling, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


